DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 8 and 9 (see Remarks pages 8-11 filed on 01/26/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Ramakrishnan et al (US 2018/0203649) discloses print system is described as including a manager engine that identifies an attribute of a job, a discovery engine that identifies a service printer available to store the job, a transfer engine that causes the job to transfer from a first printer to a second printer, and a remote job engine that maintains job retrieval information associated with the job, (Para 0010-0055). However, Ramakrishnan et al does not disclose in the affirmative, “an obtaining unit that executes an obtaining process for obtaining the agreement information from the servers, a setting unit that switches the information processing apparatus from a first state in which the information processing apparatus can use a specific container containing a color material to a second state in which the information processing apparatus does not use the specific container based on an elapse of a predetermined period from a time and date at which the obtaining unit fails to obtain the agreement information despite execution of the obtaining process, and a printing unit that executes printing using the color material contained in the specific container in a case where the information processing apparatus is operating in the first state.”
Further, the next closest prior art Lizuka (US 2001/0009018) discloses an information processing apparatus capable of easily setting operation parameters in acquiring various status from the plural peripheral apparatus, and a method therefor. In an image for setting the time-out value for a protocol for acquiring the status of the peripheral apparatus on the network, a change by the user on a time-out value for all the status acquisition from the peripheral apparatus is reflected on the time-out values for acquisitions of various statuses, (Para 0043-0182). However, Lizuka does not disclose in the affirmative, “an obtaining unit that executes an obtaining process for obtaining the agreement information from the servers, a setting unit that switches the information processing apparatus from a first state in which the information processing apparatus can use a specific container containing a color material to a second state in which the information processing apparatus does not use the specific container based on an elapse of a predetermined period from a time and date at which the obtaining unit fails to obtain the agreement information despite execution of the obtaining process, and a printing unit that executes printing using the color material contained in the specific container in a case where the information processing apparatus is operating in the first state.”
Finally, the next closest prior art Wang (US 2019/0230181) discloses computer-implemented system displays a control directly reachable by the user to change a convertible user application from one of a first state and a second state to the other of the first state and the second state. Selection of each state of the convertible user application causes selective launching of one or more applications thereof, which retrieves a respective set of data corresponding to the selection, and displays available service providers associated with one or more service entities associated with the selected application. The respective set of data is retrieved from one or more databases having one or more portions of data shared or linked by a service entity and one or more additional service entities, and one or more additional portions allocated to at least one of the service entity or the one or more additional service entities, respectively, (Para 0039-0193). However, Wang does not disclose in the affirmative, “an obtaining unit that executes an obtaining process for obtaining the agreement information from the servers, a setting unit that switches the information processing apparatus from a first state in which the information processing apparatus can use a specific container containing a color material to a second state in which the information processing apparatus does not use the specific container based on an elapse of a predetermined period from a time and date at which the obtaining unit fails to obtain the agreement information despite execution of the obtaining process, and a printing unit that executes printing using the color material contained in the specific container in a case where the information processing apparatus is operating in the first state.” 
Therefore, the prior arts Ramakrishnan et al, Lizuka and Wang alone or in combination do not render obvious in include the claimed feature in the affirmative, “an obtaining unit that executes an obtaining process for obtaining the agreement information from the servers, a setting unit that switches the information processing apparatus from a first state in which the information processing apparatus can use a specific container containing a color material to a second state in which the information processing apparatus does not use the specific container based on an elapse of a predetermined period from a time and date at which the obtaining unit fails to obtain the agreement information despite execution of the obtaining process, and a printing unit that executes printing using the color material contained in the specific container in a case where the information processing apparatus is operating in the first state.”

Regarding independent claim 8, the closest prior art, Ramakrishnan et al (US 2018/0203649) discloses print system is described as including a manager engine that identifies an attribute of a job, a discovery engine that identifies a service printer available to store the job, a transfer engine that causes the job to transfer from a first printer to a second printer, and a remote job engine that maintains job retrieval information associated with the job, (Para 0010-0055). However, Ramakrishnan et al does not disclose in the affirmative, “executing an obtaining process for obtaining the agreement information from the server, switching the information processing apparatus from a first state in which the information processing apparatus can use a specific container containing a color material to a second state in which the information processing apparatus does not use the specific container based on an elapse of a predetermined period from a time and date at which the obtaining of the agreement information fails despite execution of the obtaining process, and printing using the color material contained in the specific container in a case where the information processing apparatus is operating in the first state.”
Further, the next closest prior art Lizuka (US 2001/0009018) discloses an information processing apparatus capable of easily setting operation parameters in acquiring various status from the plural peripheral apparatus, and a method therefor. In an image for setting the time-out value for a protocol for acquiring the status of the peripheral apparatus on the network, a change by the user on a time-out value for all the status acquisition from the peripheral apparatus is reflected on the time-out values for acquisitions of various statuses, (Para 0043-0182). However, Lizuka does not disclose in the affirmative, “executing an obtaining process for obtaining the agreement information from the server, switching the information processing apparatus from a first state in which the information processing apparatus can use a specific container containing a color material to a second state in which the information processing apparatus does not use the specific container based on an elapse of a predetermined period from a time and date at which the obtaining of the agreement information fails despite execution of the obtaining process, and printing using the color material contained in the specific container in a case where the information processing apparatus is operating in the first state.”
Finally, the next closest prior art Wang (US 2019/0230181) discloses computer-implemented system displays a control directly reachable by the user to change a convertible user application from one of a first state and a second state to the other of the first state and the second state. Selection of each state of the convertible user application causes selective launching of one or more applications thereof, which retrieves a respective set of data corresponding to the selection, and displays available service providers associated with one or more service entities associated with the selected application. The respective set of data is retrieved from one or more databases having one or more portions of data shared or linked by a service entity and one or more additional service entities, and one or more additional portions allocated to at least one of the service entity or the one or more additional service entities, respectively, (Para 0039-0193). However, Wang does not disclose in the affirmative, “executing an obtaining process for obtaining the agreement information from the server, switching the information processing apparatus from a first state in which the information processing apparatus can use a specific container containing a color material to a second state in which the information processing apparatus does not use the specific container based on an elapse of a predetermined period from a time and date at which the obtaining of the agreement information fails despite execution of the obtaining process, and printing using the color material contained in the specific container in a case where the information processing apparatus is operating in the first state.”
Therefore, the prior arts Ramakrishnan et al, Lizuka and Wang alone or in combination do not render obvious in include the claimed feature in the affirmative, “executing an obtaining process for obtaining the agreement information from the server, switching the information processing apparatus from a first state in which the information processing apparatus can use a specific container containing a color material to a second state in which the information processing apparatus does not use the specific container based on an elapse of a predetermined period from a time and date at which the obtaining of the agreement information fails despite execution of the obtaining process, and printing using the color material contained in the specific container in a case where the information processing apparatus is operating in the first state.”

Regarding independent claim 9, the closest prior art, Ramakrishnan et al (US 2018/0203649) discloses print system is described as including a manager engine that identifies an attribute of a job, a discovery engine that identifies a service printer available to store the job, a transfer engine that causes the job to transfer from a first printer to a second printer, and a remote job engine that maintains job retrieval information associated with the job, (Para 0010-0055). However, Ramakrishnan et al does not disclose in the affirmative, “an obtaining unit that executes an obtaining process for obtaining the agreement information from the servers, a setting unit that switches the information processing apparatus from a first state in which the information processing apparatus can use a specific container containing a color material to a second state in which the information processing apparatus does not use the specific container based on an elapse of a predetermined period from a time and date at which the obtaining unit fails to obtain the agreement information despite execution of the obtaining process, and a printing unit that executes printing using the color material contained in the specific container in a case where the information processing apparatus is operating in the first state.”
Further, the next closest prior art Lizuka (US 2001/0009018) discloses an information processing apparatus capable of easily setting operation parameters in acquiring various status from the plural peripheral apparatus, and a method therefor. In an image for setting the time-out value for a protocol for acquiring the status of the peripheral apparatus on the network, a change by the user on a time-out value for all the status acquisition from the peripheral apparatus is reflected on the time-out values for acquisitions of various statuses, (Para 0043-0182). However, Lizuka does not disclose in the affirmative, “an obtaining unit that executes an obtaining process for obtaining the agreement information from the servers, a setting unit that switches the information processing apparatus from a first state in which the information processing apparatus can use a specific container containing a color material to a second state in which the information processing apparatus does not use the specific container based on an elapse of a predetermined period from a time and date at which the obtaining unit fails to obtain the agreement information despite execution of the obtaining process, and a printing unit that executes printing using the color material contained in the specific container in a case where the information processing apparatus is operating in the first state.”
Finally, the next closest prior art Wang (US 2019/0230181) discloses computer-implemented system displays a control directly reachable by the user to change a convertible user application from one of a first state and a second state to the other of the first state and the second state. Selection of each state of the convertible user application causes selective launching of one or more applications thereof, which retrieves a respective set of data corresponding to the selection, and displays available service providers associated with one or more service entities associated with the selected application. The respective set of data is retrieved from one or more databases having one or more portions of data shared or linked by a service entity and one or more additional service entities, and one or more additional portions allocated to at least one of the service entity or the one or more additional service entities, respectively, (Para 0039-0193). However, Wang does not disclose in the affirmative, “an obtaining unit that executes an obtaining process for obtaining the agreement information from the servers, a setting unit that switches the information processing apparatus from a first state in which the information processing apparatus can use a specific container containing a color material to a second state in which the information processing apparatus does not use the specific container based on an elapse of a predetermined period from a time and date at which the obtaining unit fails to obtain the agreement information despite execution of the obtaining process, and a printing unit that executes printing using the color material contained in the specific container in a case where the information processing apparatus is operating in the first state.” 
Therefore, the prior arts Ramakrishnan et al, Lizuka and Wang alone or in combination do not render obvious in include the claimed feature in the affirmative, “an obtaining unit that executes an obtaining process for obtaining the agreement information from the servers, a setting unit that switches the information processing apparatus from a first state in which the information processing apparatus can use a specific container containing a color material to a second state in which the information processing apparatus does not use the specific container based on an elapse of a predetermined period from a time and date at which the obtaining unit fails to obtain the agreement information despite execution of the obtaining process, and a printing unit that executes printing using the color material contained in the specific container in a case where the information processing apparatus is operating in the first state.”

Dependent claims 2-7 and 10-13 are allowed because of their dependency to claims 1, 8 and 9 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677